                                                         Case 2:19-cv-02137-VAP-MRW Document 45 Filed 08/27/20 Page 1 of 4 Page ID #:400




                                                            1   JULIE ARIAS YOUNG (State Bar No. 168664)
                                                                jyoung@yzllp.com
                                                            2   KAREN J. PAZZANI (State Bar No. 252133)
                                                            3   kpazzani@yzllp.com
                                                                YOUNG & ZINN LLP
                                                            4   1150 South Olive Street, Suite 1800
                                                            5   Los Angeles, California 90015
                                                                Telephone:(213) 362-1860
                                                            6   Facsimile: (213) 362-1861
                                                            7
                                                                Attorneys for Defendants
                                                            8   UNIVERSITY OF SOUTHERN CALIFORNIA,
                                                            9   GRETCHEN DAHLINGER MEANS, individually and in her
                                                                official capacity, and AINSLEY CARRY,
                                                           10   individually and in his official capacity
                                                           11
                                                           12
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                           13
YOUNG & ZINN LLP




                                                           14                           UNITED STATES DISTRICT COURT
                                                           15            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                           16
                                                           17   MATTHEW BOERMEESTER,                    Case No. 2:19-cv-02137-VAP-MRW

                                                           18              Plaintiff,
                                                           19                                           JOINT STATUS REPORT
                                                                    v.
                                                           20
                                                           21   UNIVERSITY OF SOUTHERN
                                                                CALIFORNIA, GRETCHEN
                                                           22   DAHLINGER MEANS, individually
                                                           23   and in her official capacity, and Dr.
                                                                AINSLEY CARRY, individually and
                                                           24   in his official capacity,
                                                           25
                                                                           Defendants.
                                                           26
                                                           27
                                                           28

                                                                                                JOINT STATUS REPORT
                                                         Case 2:19-cv-02137-VAP-MRW Document 45 Filed 08/27/20 Page 2 of 4 Page ID #:401




                                                            1         Pursuant to the Court’s August 21, 2020 Minute Order Requiring Parties to
                                                            2   File Status Report, Plaintiff MATTHEW BOERMEESTER (“Plaintiff”), and
                                                            3   Defendants UNIVERSITY OF SOUTHERN CALIFORNIA, GRETCHEN
                                                            4   DAHLINGER MEANS, individually and in her official capacity, and AINSLEY
                                                            5   CARRY, individually and in his official capacity, (collectively “Defendants”) by
                                                            6   and through their respective counsel, submit this joint status report:
                                                            7         On May 28, 2020, the Court of Appeal for the State of California issued an
                                                            8   opinion directing the Superior Court to reverse its decision denying Plaintiff’s
                                                            9   Petition for Writ of Administrative Mandate against University of Southern
                                                           10   California and Ainsley Carry (“Respondents”). On July 6, 2020, Respondents filed
                                                           11   a Petition for Review with the Supreme Court of California. The Supreme Court of
                                                           12   California currently has until October 2, 2020 to grant or deny review. The parties
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                           13   respectfully request that the stay issued on July 12, 2019 remain in effect until such
YOUNG & ZINN LLP




                                                           14   time as the California State court reaches a final decision on Plaintiff’s Petition for
                                                           15   Writ of Administrative Mandate.
                                                           16
                                                           17   DATED: August 27, 2020              MARK M. HATHAWAY
                                                                                                    JENNA E. EYRICH
                                                           18                                       HATHAWAY PARKER
                                                           19
                                                                                                    ANDREW T. MILTENBERG, ESQ.
                                                           20
                                                                                                    STUART BERNSTEIN, ESQ.
                                                           21                                       TARA J. DAVIS, ESQ.
                                                                                                    NESENOFF & MILTENBERG LLP
                                                           22
                                                           23
                                                                                                    By: /s/ Mark M. Hathaway
                                                           24
                                                                                                        MARK M. HATHAWAY
                                                           25                                           Attorneys for Plaintiff
                                                           26                                           MATTHEW BOERMEESTER

                                                           27
                                                           28
                                                                                                            2
                                                                                                  JOINT STATUS REPORT
                                                         Case 2:19-cv-02137-VAP-MRW Document 45 Filed 08/27/20 Page 3 of 4 Page ID #:402




                                                            1   DATED: August 27, 2020              JULIE ARIAS YOUNG
                                                                                                    KAREN J. PAZZANI
                                                            2                                       YOUNG & ZINN LLP
                                                            3
                                                            4                                       By:    /s/ Karen J. Pazzani**
                                                            5                                             KAREN J. PAZZANI
                                                                                                          Attorneys for Defendants
                                                            6                                             UNIVERSITY OF SOUTHERN
                                                            7                                             CALIFORNIA, GRETCHEN DAHLINGER
                                                                                                          MEANS, individually and in her official
                                                            8                                             capacity, and AINSLEY CARRY, individually
                                                            9                                             and in his official capacity

                                                           10
                                                           11         **Pursuant to Local Rule 5-4.3.4(a)(2)(i), the filer attests that all other
                                                           12
                   1150 SOUTH OLIVE STREET, SUITE 1800




                                                                signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
                      LOS ANGELES, CALIFORNIA 90015




                                                           13   content and have authorized the filing.
YOUNG & ZINN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                            2
                                                                                                  JOINT STATUS REPORT
                                                         Case 2:19-cv-02137-VAP-MRW Document 45 Filed 08/27/20 Page 4 of 4 Page ID #:403




                                                            1                             CERTIFICATE OF SERVICE
                                                            2          I am a citizen of the United States and employed in Los Angeles County,
                                                                California. I am over the age of 18 and not a party to the within action. My
                                                            3
                                                                business address is 1150 South Olive Street, Suite 1800, Los Angeles, California
                                                            4   90015.
                                                                       On August 27, 2020, I hereby certify that I electronically filed the foregoing
                                                            5
                                                                document described/listed below with the Clerk of the Court for the United States
                                                            6   District Court, Central District of California. Participant(s) in the case who are
                                                                registered users will be served by the CM/ECF system, electronically transmitted,
                                                            7
                                                                and served the foregoing document(s) described as: JOINT STATUS REPORT.
                                                            8
                                                            9     Mark Hathaway, Esq.                            Representing Plaintiff
                                                                  Jenna E. Parker, Esq.                          MATTHEW BOERMEESTER
                                                           10     HATHAWAY PARKER
                                                           11     445 S. Figueroa Street, 31st Floor
                                                                  Los Angeles, CA 90071
                                                           12     Tel.: (213) 529-9000
                   1150 SOUTH OLIVE STREET, SUITE 1800
                      LOS ANGELES, CALIFORNIA 90015




                                                           13     Email: mark@hathawayparker.com
YOUNG & ZINN LLP




                                                                  Email: jenna@hathawayparker.com
                                                           14
                                                                  Andrew T. Miltenberg, Esq.                     Representing Plaintiff
                                                           15     Stuart Bernstein, Esq.                         MATTHEW BOERMEESTER
                                                                  Tara J. Davis, Esq.
                                                           16
                                                                  NESENOFF & MILTENBERG LLP
                                                           17     363 Seventh Avenue, Fifth Floor
                                                                  New York, New York 10001
                                                           18
                                                                  Tel.: (212) 736-4500
                                                           19     Email: amiltenberg@nmllplaw.com
                                                                  Email: sbernstein@nmllplaw.com
                                                           20
                                                                  Email: tdavis@nmllplaw.com
                                                           21
                                                           22         I declare that I am employed in the office of a member of the bar of this court
                                                                at whose direction the service was made.
                                                           23
                                                                      Executed on August 27, 2020, at Los Angeles, California.
                                                           24
                                                                                                        ~~
                                                           25
                                                                                                                          ~ ~~
                                                           26                                            Patty Flores
                                                           27
                                                           28
                                                                                                        3
                                                                                              CERTIFICATE OF SERVICE
